DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I and species A in the reply filed on 5/13/2021 is acknowledged.  On page 3 of the Remarks, Applicant argues that there is not distinctness between invention I and invention II because the method of invention II can be performed by the apparatus of invention I and the method of invention II can be used in all the claims of invention I. This is not found persuasive because a process and apparatus for its practice (i.e. a claimed method that can be performed by a claimed apparatus) can be shown to be distinct inventions, if either or both of the following can be shown: (A) that the process as claimed can be practiced by another materially different apparatus or by hand; or (B) that the apparatus as claimed can be used to practice another materially different process. (MPEP § 806.05(e)).  The Election/Restriction requirement demonstrated that both (A) and (B) apply and the Remarks do not address these findings.
On pages 4-5 of the Remarks, Applicant argues referring to species A-D, that claims 11-15 are dependent on claim 9 and “The sub-combinations mentioned in dependents claims of 11-15 are not distinct as they are embodied in claim 9 and also overlap in scope. Thus, there is no distinctness between species A-D.” And similarly “claims 11-15 are embodied in claim 9 and claims 23-27 are embodied in claim 21. Therefore, there is no distinctness between Species A-D.” However, the presence of 
On page 5 of the Remarks, Applicant addresses “burden”. The Remarks do not include an argument that no serious burden exists, but nonetheless argues that a proper prima facie case for restriction is not presented, finding the statement regarding a different field of search insufficient. However, the Restriction/Election requirement establishes that the claims recite mutually exclusive characteristics of the species and this is clear from both the claims and the relevant cited portion of the specification. In context, a different field of search as indicated is clearly required for these distinct techniques. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-14 and 20-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) 5/13/2021. Applicant is reminded that if all elected apparatus claims are found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims will be considered for rejoinder. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 7-11, and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the following limitations in the claims:
Claim 4: “the first received signal”, “the one or more obstacles”
Claim 7: “the ADC”, “the first IF signal”, “the second IF signal”
Claim 8: “the DSP”, “the first valid data”, “the second valid data”
Claim 9: ““the one or more obstacles”
Claim 15: “the ADC”, “the transmit antenna unit”, “the receive antenna unit”, “the mixer”
Claim 16: “the DSP”, “the first valid data”, “the second valid data”
Claim 17: “the DSP”, “the first valid data”, “the second valid data”
Claim 18: “the ADC”.

Regarding claim 4, the termed “first frequency” of the first ramp is not assigned any meaning in claim 1, i.e. it could be anywhere along the ramp.  Claim 4 defines a minimum difference between the start frequency and the first frequency according to two other unspecified parameters of the apparatus (ramp slope and maximum round trip delay), but without any indication of what the “first frequency” is, it is not clear how it can be determined whether the claim is infringed or not by a given apparatus.  That is, given a ramp segment of another apparatus, how can it be determined what the “first frequency” along that ramp is in order to determine whether the apparatus achieves the minimum difference defined by claim 4? It is not clear what limitation claim 4 imposes on the apparatus, and the claim is indefinite. It is observed that claim 3 appears to identify what the claimed first and second frequencies are, but claim 4 does not depend on claim 3. It is recommended that claim 4 be amended to depend on claim 3.
Claim 5 requires a time difference between particular time instants of frequencies of the two ramp segments to be “equal to a time difference between generation of the first ramp segment and the second ramp segment by the local oscillator.” It is not clear what event is regarded as “generation” of the ramp segments.  That is, does this time difference refer to the time between the beginnings of the two ramp segments, between the ends of the two ramp segments, or between the end of the first and beginning of the 
Regarding claim 8, the metes and bounds of the claim cannot be ascertained. The claim appears to attempt to limit the functionality of the DSP only for a particular configuration of the apparatus (“when the second frequency of the first ramp segment is equal to the first frequency of the second ramp segment”) without indicating that the apparatus is configured such that this is the case. Is the intent to require that local oscillator be configured such that the second frequency of the first ramp segment is equal to the first frequency of the second ramp segment? If so this should be claimed, however it is also noted that because claim 1 does not indicate what these frequencies are, the limiting effect of this is uncertain. It is observed that claim 3 appears to identify what the claimed first and second frequencies are, but claim 8 does not depend on claim 3. It is likewise recommended that claim 8 be amended to depend on claim 3.
Further regarding claim 8, the various indicated “techniques” are not found to have a defined scope in the art. The metes and bounds of what is to be considered a “concatenation technique”, “modified concatenation technique”, “modified 1D- FFT technique” or a “modified 2D-FFT technique” cannot be determined.  The specification discusses what is intended by these techniques [0046]-[0055], however it does not clearly define the terms to require these descriptions and the language is not read into 
Regarding claim 17, the claim seeks to define a difference between the second frequency of the first ramp segment and the first frequency of the second ramp segment based in part on “the time difference between the time instant when the first ramp segment is at the second frequency and the time instant when the second ramp segment is at the first frequency”. There is insufficient antecedent basis for this “time difference” as none is required.  However additionally, similar to claim 4 above it is not clear how it can be determined whether the claim, which defines the invention based on undefined frequencies of the ramps, is infringed or not by a given apparatus without establishing what the first and second frequencies are. It is observed that claim 3 appears to identify what the claimed first and second frequencies are, but claim 17 does not depend on claim 3. It is likewise recommended that claim 17 be amended to depend on claim 3.
Identified claims not specifically mentioned above are indefinite at least due to their dependency on at least one other indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winkler (8,026,843).
Winker discloses a radar apparatus (Figure 5) comprising: a local oscillator (508) configured to generate (Fig. 3) a first ramp segment (302) and a second ramp segment (306), a slope of the first ramp segment and a slope of the second ramp segment are equal and positive (column 3, lines 37-40), and wherein the first ramp segment and the second ramp segment each comprising a start frequency, a first frequency and a second frequency, and wherein the first frequency of the second ramp segment is equal to or greater than the second frequency of the first ramp segment (note Figure 3; column 3, lines 19-23; the claims to not assign any particular positions of these frequencies); and a transmit antenna unit (510) coupled to the local oscillator and configured to transmit the first ramp segment and the second ramp segment.
Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kemkemian et al. (5,963,163). 
Kemkemian discloses a radar apparatus (Figure 7) comprising: a local oscillator (62-64) configured to generate (Fig. 3) a first ramp segment (33) and a second ramp segment (32), a slope of the first ramp segment and a slope of the second ramp segment are equal and positive (column 4, lines 18-26), and wherein the first ramp .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkler as applied to claim 1 above, and further in view of Beasley (7,982,661).
Winkler discloses a receive antenna unit (504 and/or 506) configured to receive a first received signal and a second received signal, wherein the first received signal and the second received signal are generated from the first ramp segment and the second 
Winkler appears to imply that the radar front end (referred to as a “buffer”) is configured to amplify the first received signal and the second received signal as this would be conventional in the art (also note output buffer 512 is disclosed as a “power amplifier”) but nonetheless does not require such.  However, it was common practice for a FMCW radar front end to amplify the received signals, e.g. as shown by Beasley (64) and it would have been obvious to one of ordinary skill in the art to amplify the incoming radar signal for the conventional advantage of bringing weak radar reflections up to a useful level for processing with predictable results. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkler in view of Beasley as applied to claim 2 above, and further in view of Cornic et al. (2014/0091964).
.
  Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 3 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,094,920. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1-2, 4-11, and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 2-8, 11, 10, and 14-17, respectively of U.S. Patent No. 10,094,920. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claims. 
Allowable Subject Matter
Claims 4, 5, 8-11, and 15-19 would be allowable if rewritten as suggested above to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art relates to the use of multiple FMCW ramps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103.  The examiner can normally be reached on M, W, Th, 8:00 AM-6:30 PM Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW M BARKER/           Primary Examiner, Art Unit 3646